DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 12/23/2020. Claims 1-2, 4-6, 8-21 and 22 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-6, 8-21 and 22 are allowed.
Regarding to claim 1, 5 and 9, the best prior art found during the prosecution of the application, Baek US Patent Application No.:( US 2018/0295556 Al) hereinafter referred as Rapk. Baek  discloses the  relay UE that transmits the user ID and IP address/port information of the remote UE to the GW via the MME to support lawful interception, the information on the remote UE  may be conveyed by an NAS message transmitted from the relay UE  to the MME. The ProSe UE-NW relay UE  which has acquired the above information may transmit, at step, the MME  a remote UE Info Report message including the remote UE information, IP address information allocated to the remote UE and User Info of the remote UE. The steps for the relay UE to transmit the remote UE Info Report to the MME, may be implemented by using a separate NAS message as exemplified above. However, Baek fail to teach the device access using a relay device. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the determination of the registration success message to the remote device using the relay device obtaining context information or subscription data of the relay device based on the identifier of the relay device; and either determining, based on the context information or the subscription data of the relay device, that the relay device allows the remote device to access the network using the relay device; or determining, based on the context information, that a first access point at which the relay device is currently located allows the remote device to access the network using the first access point; obtaining subscription data of the remote device based on the identifier of the remote device; and either determining, based on the subscription data of the remote device, that the remote device is allowed to access the network using the relay device; or determining, based on the subscription data of the remote device, that a second access point at which the remote device is currently located allows the remote device to access the network. The 1-2, 4-6, 8-21 and 22 as a whole and further defined by the latest amendments filed on 12/23/2020. Therefore, claims 1, 5 and 9 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642